Citation Nr: 1812350	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-30 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to November 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran provided testimony at a July 2017 hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Specifically, the Board finds that a VA examination is necessary.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


Here, the Veteran provided testimony at the July 2017 hearing that he sustained a right shoulder injury in service and that he has experienced right shoulder symptoms of pain and limitation of motion since service.  See Hearing transcript dated July 2017.  In addition, the Veteran's VA treatment records indicate that he manifests a chronic pain disorder of the right shoulder, status post reconstructive repair.  See VA treatment record dated July 2016.  

Despite evidence of persistent symptoms of a disability, the Veteran's competent and credible assertions of an in-service injury and evidence of symptomatology following service, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed right shoulder disability.  Because there is insufficient evidence on file to render a decision, an examination is required.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure any outstanding VA medical records.

2.  Then, schedule the Veteran for a VA examination with an appropriate examiner in order to determine the etiology of his claimed right shoulder disability.  The examination report must reflect that a review of the claims folder was conducted.  

The examiner is directed to note their review of the service treatment record and the Veteran's July 2017 testimony regarding in-service right shoulder injury.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide opinions as to the following matters: 

(a) The diagnosis that accounts for the Veteran's symptomatology in his right shoulder.  

(b) Whether it is at least as likely as not (a 50 percent or higher degree of probability) that a right shoulder disability is due to disease or injury in service.

A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  

If the examiner cannot provide the requested opinions, he or she should expressly indicate this, provide a supporting rationale as to why the opinion sought cannot be given, and explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

